Citation Nr: 0032569
Decision Date: 12/13/00	Archive Date: 02/02/01

Citation Nr: 0032569	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  96-22 990	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to the service connection for the cause of 
the veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.

3.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel

INTRODUCTION

The veteran in this case had recognized guerilla service from 
March 11, 1945 to November 14, 1945.  He had regular 
Philippine service from November 15, 1945 to February 2, 
1946.  The veteran died in February 1995, and the appellant 
is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  In April 1998, the Board entered a multiple-
issue decision, which denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death, entitlement to basic eligibility for 
nonservice-connected death pension benefits, and entitlement 
to Dependents' Educational Assistance under 38 U.S.C.A. 
Chapter 35.  The appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  The Court issued an order on May 4, 2000, affirming 
the Board's April 1998 decision.  Following the May 2000 
order, but prior to issuance of the judgment, the Court 
learned that the appellant had died during the pendency of 
her appeal.  In a July 2000 order, the Court revoked its May 
4, 2000 order; held that pursuant to Landicho v. Brown, 
7 Vet. App. 42 (1994), the appropriate remedy in the case was 
to vacate the Board decision from which the appeal was taken; 
and dismissed the appeal for lack of jurisdiction.  Judgment 
of the Court was issued in August 2000.  Subsequently, a 
mandate of the Court was issued in October 2000 upon the 
expiration of the time allowed to reconsider, review or 
appeal the Court's decision.


FINDING OF FACT

Pursuant to an order of July 2000, the Court vacated the 
Board's decision of April 1998.  


CONCLUSION OF LAW

The RO's June 2, 1995 rating decision and subsequent 
decisions denying the issues on appeal are vacated.  Landicho 
v. Brown, 7 Vet. App. at 54-55; see also Erro v. Brown, 8 
Vet. App. 500, 501-502 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant filed an appeal with the Court from an April 
1998 Board decision.  The appellant's counsel has informed 
the Court that she died during the pendency of her appeal to 
the Court.

In an order of July 2000, the Court held that, pursuant to 
its holding in Landicho v. Brown, 7 Vet. App. at 46-49, and 
Erro v. Brown, 8 Vet. App. 500, 501-02 (1996), substitution 
of the appellant is not permissible in the Court where the 
widow of a deceased veteran dies while her claims for death 
benefits is pending at the Court.  The Court held that the 
appropriate remedy was to vacate the Board decision from 
which the appeal was taken and to dismiss the appeal.  
Landicho, 7 Vet. App. at 54.  The Court explained that this 
course of action was to be done to ensure that the Board 
decision and the underlying RO decisions would have no 
preclusive effect in the adjudication of any accrued-benefits 
claims derived from the veteran's entitlements.  Id.; see 
also Hudgins v. Brown, 8 Vet. App. 365, 368 (1995) (per 
curiam order) (accrued-benefits claim by a survivor will have 
the same character as claim veteran was pursuing at time of 
death, and adjudication of that accrued-benefits claim not 
affected by the Board or RO decision nullified by Court's 
order vacating Board decision).  In accordance with the 
Court's order, the Board must vacate the June 2, 1995 rating 
decision and subsequent rating decision denying the issues on 
appeal.


ORDER

The RO is directed to vacate its June 2, 1995 rating decision 
and subsequent rating decisions, with respect to the issues 
of (1) entitlement to service connection for the cause of the 
veteran's death; (2) entitlement to nonservice-connected 
death pension benefits; and (3) entitlement to Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code.



		
Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

 





Citation Nr: 9810656	
Decision Date: 04/07/98    Archive Date: 04/23/98

DOCKET NO.  96-22 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veterans death.  

2.  Entitlement to non-service connected death pension 
benefits.  

3.  Entitlement to Dependents Educational Assistance under 
38 U.S.C.A. 
Chapter 35.  

4.  Entitlement to accrued benefits.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from March 11, 
1945 to November 14, 1945.  He had regular Philippine service 
from November 15, 1945 to February 2, 1946.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a June 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.  The appellant is the widow 
of the veteran, who died in February 1995.  

In the appellants May 1996 substantive appeal, she requested 
a hearing at a local VA office before a member of the Board.  
In January 1998, the RO received a letter from the appellant 
which indicated that at that time, she was withdrawing her 
request for a hearing.  



CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the RO committed error in denying 
her claim for service connection for the cause of the 
veterans death.  She maintains that the appellants service-
connected residuals of a shell fragment wound to the right 
thigh, contributed to his death.  In addition, she further 
maintains that she is entitled to nonservice-connected death 
pension benefits and to Dependents Educational Assistance 
under 38 U.S.C.A. Chapter 35.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veterans death.  It is further the decision of 
the Board that the appellant does not have basic eligibility 
for nonservice-connected death pension benefits, and that she 
is also not entitled to Dependents Educational Assistance 
under 38 U.S.C.A. Chapter 35 as a matter of law.  


FINDINGS OF FACT

1.  The veteran died on February [redacted] 1995.

2.  At the time of the veterans death, service connection 
was in effect for the residuals of a shell fragment wound to 
the right thigh, with a 30 percent disabling rating.  

3.  The veterans death is not shown to have been caused, 
hastened, or substantially or materially contributed by a 
disability of service origin.

4.  The veteran had recognized guerrilla service from March 
11, 1945 to November 14, 1945.  He had regular Philippine 
service from November 15, 1945 to February 2, 1946.  

5.  At the time of the veterans death, he did not have a 
permanent total service-connected disability. 


CONCLUSIONS OF LAW

1.  A service connected disability did not cause, or 
contribute substantially or materially to cause, the 
veterans death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.312 (1997).

2.  The appellant does not have basic eligibility for 
nonservice-connected death pension benefits.  38 U.S.C.A. 
§ 107 (West 1991 & Supp. 1997); 38 C.F.R. § 3.8 (1997).  

3.  The appellant is not eligible for Dependents Educational 
Assistance under 38 U.S.C.A. Chapter 35.  38 C.F.R. § 3.807 
(1997).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran died on February [redacted] 1995.  It was recorded on 
his Certificate of Death that his immediate cause of death 
was septicemia, shrapnel injuries.  It was further recorded 
on his Death Certificate that the antecedent cause of death 
was chronic obstructive pulmonary disease.  At the time of 
the veterans death, service connection was in effect for the 
residuals of a shell fragment wound to the right thigh.  The 
rating in effect at that time was 30 percent.  

The veterans service medical records are sparse and 
essentially consist of treatment records, dated in July 1945, 
reports of physical examinations, dated in January 1946 and 
in December 1948, and an Affidavit for Philippine Army 
Personnel, dated in January 1946.  The records are negative 
for any complaints or findings of any lung disorder.  

In December 1953, the Service Department indicated that the 
veteran had recognized guerrilla service from March 11, 1945 
to November 14, 1945.  In addition, the Service Department 
stated that he had regular Philippine service from November 
15, 1945 to February 2, 1946.  

Outpatient treatment records from S.W.S., Rural Health 
Midwife, from November 1994 to February 1995, show 
intermittent treatment for an infected wound on the veterans 
right thigh.

A letter from the appellant to the RO, dated in August 1996, 
shows that at that time, the appellant indicated that the 
stated cause of death in the veterans death certificate was 
not true.  The appellant noted that the veteran had been 
diagnosed with tuberculosis and that in October 1990, he 
underwent surgery on the lungs.  According to the 
appellant, in October 1994, the veteran became very 
sickly and his right thigh swelled.  The appellant 
indicated that in November 1994, there was a wound on the 
veterans right thigh and that Ms. S. and J.T.C., M.D. 
visited her home to treat the veteran.  The appellant 
reported that the outpatient treatment records from Ms. S., 
that had been received by the RO, were really the notations 
of Dr. C., and that Ms. S. had also signed the records.  

On March 18, 1997, a deposition was taken of the appellant 
before a representative of the VA.  At that time, the 
appellant was asked what she had noticed with regard to the 
veterans body before his death.  The appellant replied that 
at first his right leg swelled, and that subsequently, his 
left leg also became swollen.  She stated that his whole body 
became yellowish in color and that he could hardly breath.  
According to the appellant, he was in that condition for one 
month before his death.  The appellant was then asked if 
either Dr. C. or Ms. S. had treated the veteran during his 
lifetime, and she responded no to both questions.  The VA 
investigator asked the appellant if Dr. C. or Ms. S. had 
examined the veterans body after his death, and the 
appellant responded no.  The appellant was asked how come 
the death certificate of the veteran was certified by Dr. C, 
and the appellant replied that the veterans death 
certificate was prepared through the intercession of the 
Mayor of Sablan.  According to the appellant, the Mayor had 
prevailed upon Dr. C. to certify the cause of death in the 
death certificate as immediate cause of death, septicemia, 
shrapnel injuries, and antecedent cause of death, chronic 
obstructive pulmonary disease.  When asked if she really knew 
what was the cause of the veterans death, the appellant 
responded that it was the swelling of his whole body which 
originated on his right leg.  According to the appellant, the 
veteran could not have died from pulmonary tuberculosis since 
he had already been cured of that disease.  The VA 
investigator then asked if the appellant had any proof that 
would substantiate her claim that the veteran had died due to 
his shrapnel wound on his right leg.  The appellant replied 
that she had two witnesses, G.M, 90 years old and E.L., 50 
years old, and that she was submitting a picture of the 
veteran before his death which showed his swollen legs.  

On March 18, 1997, L.W., 63 years old, C.J., 40 years old, 
and L.W., 43 years old, were all interviewed by the VA 
investigator.  During the questioning, all three interviewees 
stated that to their knowledge, the veteran died because of 
his existing lung ailment.  The interviewees indicted that 
three months prior to his death, the veteran was confined at 
La Trinidad, Benguet General Hospital, but that his 
sickness did not improve.  They reported that he was 
subsequently discharged with no hope of survival, and that he 
was bedridden before he died.  

On March 18, 1997, the appellant underwent a second 
deposition.  At that time, the VA examiner asked the 
appellant whether the veteran during his lifetime, was 
confined in any hospital.  The appellant responded that on 
October 25, 1990, the veteran was hospitalized at Benguet 
General Hospital, and then he was referred to Baguio General 
Hospital on October 25, 1990.  The VA examiner stated that 
after the VAs thorough investigation, they found that the 
veteran did not die of a shrapnel wound and the examiner 
asked the appellant what her opinion was of that development.  
She replied that she was initially hesitant to tell the truth 
because she was afraid that her claim wound be denied if she 
stated that the veteran had died from something other than a 
shrapnel wound of the right thigh.  The appellant stated that 
the truth was that sometime in January 1995, the veteran 
noticed that his right leg was swollen and that pus was 
coming out.  According to the appellant, due to financial 
constraints, she was not able to bring the veteran to a 
physician.  The appellant indicated that instead, she applied 
medication but that the veterans condition did not improve.  
When asked who attended the veteran before his death, the 
appellant responded that three days before his death, Ms. S. 
checked his right leg.  The VA examiner asked the appellant 
that if no one attended to the veteran before his death, how 
come there was a chart [not of record] for him from the 
Banangan Health Center.  The appellant indicated that after 
the death of the veteran, she sought the assistance of Mayor 
M.J.A., the current Mayor of Sablan, to have the veterans 
death certificate reflect that the cause of death of the 
veteran was a shrapnel wound, meaning that he died because of 
his service-connected disability.  According to the 
appellant, the mayor instructed Dr. C. to produce medical 
records of the veteran.  The appellant revealed that Dr. C. 
subsequently approached Ms. S. to create a medical chart for 
the veteran showing the veterans treatment.  The appellant 
stated that the patient chart from the Banangan Health Center 
was fabricated by Dr. C. and Ms. S.  The VA examiner asked 
the appellant if she meant to say that the available record 
of the veteran that she had submitted to the RO was purely 
fabricated and after the fact, and the appellant responded, 
yes.

Private medical records from the Benguet General Hospital, in 
La Trinidad, Benguet, show that in January 1984, the veteran 
was diagnosed with tuberculosis pneumonia, and again in 
January 1985.  The records further reflect that from February 
to March 1987, the veteran was diagnosed with bronchiectasis.  

A Report of Field examination, dated in April 1997, shows 
that a March 1997 inquiry revealed that the medical records 
that the appellant had submitted in support of her claim that 
the veterans cause of death was his service-connected 
disability, were purely fabricated and made after the fact.  
The report reflects that in the appellants initial 
deposition, she admitted that the veteran was not treated by 
Dr. C.  and Ms. S.  The appellant further admitted that the 
death certificate was prepared through the intercession of 
the mayor of Sablan, who had prevailed upon Dr. C. to certify 
the veterans cause of death as septicemia, shrapnel injuries 
and chronic obstructive pulmonary disease, as immediate and 
antecedent cause of death, respectively.  The appellant 
provided the examiner with x-ray film and a photograph of the 
veteran before his death.  

The April 1997 report further reflects that in March 1997, 
the VA examiner interviewed three witnesses, Ms. W., Ms. J., 
and Ms. W.  According to the report, all of the witnesses 
testified that the veteran was confined at the Benguet 
General Hospital three months before his death.  The report 
also shows that the VA examiner conducted a search at Benguet 
General Hospital and Baguio General Hospital.  The VA 
examiner stated that he received records from Benguet, but 
that the records from Baguio could not be located.  

According to April 1997 report, in March 1997, the appellant 
underwent a second deposition.  The report shows that on her 
supplemental deposition, the appellant admitted that the 
submitted medical records from the Banangan Health Center 
were purely fabricated and made after the fact.  The VA 
examiner indicated that Ms. S. was present during the taking 
of the deposition, and that she corroborated the appellants 
admission.  According to the examiner, Ms. S. also signed the 
supplemental deposition as a witness and interpreter.  

In July 1997, the RO submitted to a VA radiologist for 
interpretation, a private x-ray, dated in October 1990, that 
had been taken of the veterans chest.  At that time, the 
examiner stated that the x-ray revealed major pneumothorax, 
probably more than 60 percent.  The examiner indicated that a 
thoracostomy needle and tube were seen in the upper chest.  
The impression was of left pneumothorax.  

A Clinical Abstract from the Baguio General Hospital and 
Medical Center in Baguio City, Philippines, received by the 
RO in July 1997, shows that in October 1990, the veteran was 
hospitalized after he complained of difficulty breathing.  
The abstract reflects that the veterans admitting diagnoses 
were of pulmonary tuberculosis, moderately advanced, and of 
pneumothorax, left, secondary.  According to the abstract, a 
chest x-ray was done on admission and it was interpreted as 
showing the following: (1) pulmonary emphysema, (2) partial 
atelectasis, probably secondary to pneumothorax, left, and 
(3) moderately advanced pulmonary tuberculosis, right, upper 
lobe.  The abstract shows that after 12 days, the veterans 
health improved and he was subsequently discharged.  



II.  Analysis

A.  Entitlement to service connection for 
the cause of the veterans death.  

As a preliminary matter, the Board finds that the appellants 
claim for service connection for the cause of the veterans 
death is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When the appellant submits a well grounded claim, VA must 
assist her in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained regarding the appellants 
claim, and that no further assistance to the appellant is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be granted for an injury or disease 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West & Supp. 1997).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1997).

In the instant case, it was recorded on the veterans 
Certificate of Death that his immediate cause of death was 
septicemia, shrapnel injuries.  It was further recorded on 
his Death Certificate that the antecedent cause of death was 
chronic obstructive pulmonary disease.  

In support of her contentions that the veterans service-
connected residuals of a shell fragment wound to the right 
thigh contributed to his death, the appellant submitted 
outpatient treatment records from Ms. S. which showed 
treatment for an infected wound on the veterans right thigh 
from November 1994 to February 1995.  However, in an August 
1996 letter to the RO and in two depositions from March 1997, 
the appellant stated that the veterans death certificate and 
the records from Ms. S. were fabricated in order for her to 
show that the veteran died from his service-connected 
disability.  Moreover, in an April 1997 Report of Field 
examination, the VA examiner confirmed the appellants 
statements about the fabrication of the veterans death 
certificate and his medical records.  Therefore, there is no 
probative medical evidence in support of the appellants 
claim that the veterans cause of death was related to 
service, in particular, to his service-connected residuals of 
a shell fragment wound to the right thigh.  

The April 1997 report further reflected that at that time, 
three witnesses testified that the veteran died because of an 
existing lung ailment.  Thus, the remaining medical records 
include the veterans service medical records, records from 
the Benguet General Hospital, a July 1997 VA interpretation 
of an October 1990 chest x-ray, and records from the Baguio 
General Hospital.  The appellants service medical records 
are negative for any complaints or findings of any lung 
disorder.  In addition, the records from the Benguet General 
Hospital show treatment in January 1984 and January 1985 for 
tuberculosis pneumonia, and treatment from February to March 
1987 for bronchiectasis.  Moreover, the veterans October 
1990 chest x-ray  was interpreted in July 1997 by a VA 
examiner as showing left pneumothorax, and the records from 
the Baguio General Hospital show treatment in October 1990 
for pulmonary tuberculosis and of pneumothorax.  Therefore, 
while there is recent medical evidence that the veteran 
suffered from a lung condition in the years leading up to his 
death in 1995, in light of the above, there is no probative 
medical evidence which shows that a lung condition was 
incurred in or aggravated by active military service, or that 
a service-connected disability caused the veterans death.  
Accordingly, the preponderance of the evidence is against the 
appellants claim for service connection for cause of the 
veterans death, and the claim must be denied.  


B.  Entitlement to non-service connected 
death pension benefits.  

Service before July 1, 1946 in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
1991 & Supp. 1997); 38 C.F.R. § 3.8(c), (d) (1997).

Service in the Philippine Scouts under section 14 of Public 
Law 190, 79th Congress (the "Armed Forces Voluntary 
Recruitment Act of 1945"), shall not be deemed to have been 
active military, naval or air service, except for benefits 
under certain contracts of National Service Life Insurance; 
compensation for service-connected disability or death; and 
dependency or indemnity compensation for service-connected 
death.  All enlistments and reenlistments of Philippine 
Scouts in the Regular Army between October 6, 1945, and June 
30, 1947, inclusive, were made under the authority of Public 
Law 190 as it constituted the sole authority for such 
enlistments during that period.  38 U.S.C.A. § 107(b) (West 
1991 & Supp. 1997); 38 C.F.R. § 3.8 (1997).

For this issue, the Board notes that the law, and not the 
evidence, is dispositive on the claim of entitlement to 
nonservice-connected death pension benefits.  That is, for 
basic eligibility for nonservice-connected death pension, 
certain types of service are requisite.  In this case, as 
previously stated, in December 1953, the Service Department 
indicated that the veteran had recognized guerrilla service 
from March 11, 1945 to November 14, 1945.  In addition, the 
Service Department stated that he had regular Philippine 
service from November 15, 1945 to February 2, 1946.  
Therefore, the veteran's recognized service does not qualify 
for basic eligibility for pension purposes per the provisions 
cited above.  The Board is bound by the service department's 
certification in determining whether a veteran has recognized 
service.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  In 
light of the absence of qualifying service, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


C.  Entitlement to Dependents 
Educational Assistance under 38 U.S.C.A. 
Chapter 35.  

Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35 exits if a permanent total 
service-connected disability was in existence at the date of 
the veteran's death or the veteran died as a result of a 
service-connected disability.  38 C.F.R. § 3.807 (1996).  In 
the instant case, the record reflects that although the 
veteran was service-connected for the residuals of a shell 
fragment wound to the right thigh at the time of his death, 
he was not in receipt of a permanent total service-connected 
disability.  Moreover, as decided above, the cause of the 
veterans death was not service-related.  

The United States Court of Veterans Appeals has held that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appellants claim is denied as legally insufficient.  


D.  Entitlement to accrued benefits.  

At the time of his death, the veteran did not have a claim 
pending for increased compensation benefits and; as such, the 
RO denied the appellants claim of entitlement to accrued 
benefits on that basis.  However, the Board notes that this 
claim is affected by the stay on claims for accrued issued by 
the Department of Veterans Affairs (VA) following the 
decision by the United States Court of Veterans Appeals 
(Court) in Jones v. Brown, 8 Vet. App. 558 (1996), since 
there was no claim pending at the time of the veterans 
death.  Therefore, this matter is referred to the attention 
of the RO for appropriate action consistent with the stay of 
proceedings.



ORDER

Service connection for the cause of the veterans death is 
denied.  

Basic eligibility for nonservice-connected death pension 
benefits is denied.  

Entitlement to Dependents Educational Assistance under 
38 U.S.C.A. Chapter 35 is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
